United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-2870
                        ___________________________

                                   Clayton Walker

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

  Steve Barnett, Secretary of State, in his official capacity; Shantel Krebs, in her
individual capacity; Marty Jackley, in his individual capacity; Jason Ravnsborg, in
             his official capacity; Kea Warne, in her official capacity

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Southern
                                   ____________

                            Submitted: March 22, 2021
                               Filed: April 2, 2021
                                  [Unpublished]
                                 ____________

Before SHEPHERD, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Clayton Walker appeals following the district court’s1 adverse grant of
summary judgment in his civil action challenging the constitutionality of certain
South Dakota election laws. Upon careful de novo review, see Odom v. Kaizer, 864
F.3d 920, 921 (8th Cir. 2017) (grant of summary judgment is reviewed de novo);
Libertarian Party of N.D. v. Jaeger, 659 F.3d 687, 692-93 (8th Cir. 2011) (dismissal
for failure to state a claim is reviewed de novo), we affirm for the reasons stated by
the district court. See 8th Cir. R. 47B. We also deny Walker’s appellate motions.
                          ______________________________




      1
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                         -2-